Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Interpretation
It is noted claim 1 has been amended to utilize the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Accordingly, the claim is construed as excluding additional unrecited materials that would negatively affect the basic and novel characteristics of the claimed invention, presently seen to be the ability to form primer layer or scratch coat for flooring applications (Page 3, Lines 19-33). See MPEP 2111.03.
Claim Rejections - 35 USC § 112
Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a polyisocyanate (B) consisting essentially of a methylene diphenyl diisocyanate (MDI) product with an average NCO functionality of at least 2.5, the MDI product being monomeric MDI or polymeric MDI or mixtures thereof”. The scope of the claim is unclear as the functionality of monomeric MDI is 2.0 since there are two isocyanate groups per molecule, but the claim appears to require an average NCO functionality of at least 2.5. In a sense, the claim apparently sets forth a required range (an average NCO functionality of at least 2.5) and then proceeds to indicate a particular species with a NCO functionality outside the range (monomeric MDI) as being suitable. Therefore, the scope of what MDI products are within the scope of the claim is unclear. 
As claims 5 and 7-15 depend from claim 1, they are rejected for the same issue discussed above. A rejection of claim 16 with respect to the above issue is precluded since claim 16 requires that the MDI product be polymeric MDI, which can have an average functionality of at least 2.5. 
Claim 2 recites “the polyisocyanate component (B) being a methylene diphenyl diisocyanate (MDI) product with an average NCO functionality of at least 2.5, the MDI product being monomeric MDI or polymeric MDI or mixtures thereof”. The scope of the claim is unclear as the functionality of monomeric MDI is 2.0 since there are two isocyanate groups per molecule, but the claim appears to require an average NCO functionality of at least 2.5. In a sense, the claim apparently sets forth a required range 
As claims 3, 4, 6, and 17 depend from claim 1, they are rejected for the same issue discussed above. A rejection of claim 18 with respect to the above issue is precluded since claim 18 requires that the MDI product be polymeric MDI, which can have an average functionality of at least 2.5. 
Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 uses the transitional phrase “consisting of”, which excludes any element, step, or ingredient not specified within the claim. Claims 17 and 18 indicate the polyisocyanate component (B) “contains up to 0.05% by weight of any other additives”. A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. Therefore, claims 17 and 18 fail to include all of the limitations of the claim upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 5, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimeno ‘214 (WO 2015/173214 A1) in view of Morimoto (JP 4258885 B2). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to. A written translation of Table 1 of Morimoto is also cited to.
Regarding Claims 1, 5, and 8, Gimeno ‘214 teaches three component compositions with polyol component, polyisocyanate component, and powder component (Abstract) and describes embodiments where the polyol component comprises water, castor oil LV-117 (P1a; polyhydroxy-functional fat/oil), and triethylene glycol (P1b), the polyisocyanate component comprises a MDI composition, and the powder component comprises white cement (hydraulic binder) (Table of Page 27; Pages 23-26). LV-117 has a number average molecular weight of 1000 g/mol and a OH number of 155 mg KOH/g (see Page 20 and Page 4, Lines 11-15 of the instant specification). Triethylene glycol has a number average molecular weight of 150.2 g/mol and has a functionality of 2. The MDI composition used can be polymeric MDIs with an average functionality of 2.7 (see “C-13” and “C-14” of Page 25, Lines 11-16). 
Gimeno ‘214 teaches the ratio of (A+B) to (C) preferably ranges from 0.4 to 2.1 (Page 20, Lines 25-27), which is equivalent to 2:0.95 to 2:5. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno ‘214 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno ‘214. See MPEP 2123.
The compositions of Gimeno ‘214 differ from the subject matter claimed in that 2-dimethylaminoethanol is not described. Morimoto also pertains to three component Morimoto within the compositions of Gimeno ‘214 because doing so would facilitate control of the curing rate/potting time and provides excellent workability as taught by Morimoto (¶ 44, 59).
Morimoto describes examples where the active hydrogen containing compound with nitrogen atom is N,N-dimethylaminoethanol, which is used at 0.1 pbw relative to 34 pbw of castor oil with molecular weight of 950 and functional group number of 2.7 (¶ 50; Table 1), the former being equivalent to 1.1 mmol owing to the molecular weight of 2-dimethylaminoethanol being 89.14 g/mol and the latter being equivalent to 96.6 mmol. Accordingly, Morimoto is suggestive of 2-dimethylaminoethanol to castor oil OH ratios of roughly 0.011, which lies within the claimed range. Alternatively, Morimoto teaches preferably 0.01-20 pbw of N,N-dimethylaminoethanol with respect to 100 pbw of polyisocyanate component (¶ 22) whereas the examples of Morimoto utilize 0.1 pbw of N,N-dimethylaminoethanol relative to 100 pbw polyisocyanate (¶ 52; Table 1). Accordingly, Morimoto is seen to suggest overlapping ranges (e.g. 0.01-0.1 pbw of N,N-dimethylaminoethanol within the Examples is roughly equivalent to 0.0011-0.011 ratios). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Morimoto suggests Morimoto. See MPEP 2123.
Gimeno ‘214 teaches the compositions form primer layer or scratch coat for flooring applications (Page 1, Lines 5-8; Page 3, Line 30 to Page 4, Line 4). Morimoto indicates the compositions are suitable for floor applications having excellent impact/wear resistance (¶ 1). Accordingly, the materials used are not seen to possess additional materials that would negatively affect the basic and novel characteristics of the invention in the absence of evidence to the contrary. 
Regarding Claim 7, Gimeno ‘214 teaches embodiments using 37 wt% of P1a and 8 wt% of P1b within component (A) (Page 24, Lines 14-25). 
Regarding Claim 9, Gimeno ‘214 teaches 20-40 wt% of water within component (A) whereby the weight ratio of water to P1b is 0.8 to 40 and wherein the weight ratio of water to hydraulic binder is 0.1 to 0.7 (Page 8, Lines 25-31).
Regarding Claim 10, Gimeno ‘214 teaches the weight ratio of (A) to (B) spans 0.7 to 1.4 (Page 20, Lines 23-24). 
Regarding Claim 11, Gimeno ‘214 teaches a preference for 20-30 wt% of cement/binder, 1-6 wt% of calcium hydroxide and/or oxide, and 65-80 wt% of aggregates (Page 19, Line 29 to Page 20, Line 5). 
Regarding Claims 12 and 13, Gimeno ‘214 teaches methods comprising mixing (A)+(B), then mixing (C) to form mixture, applying the mixture to a substrate, optionally smoothing, and then curing the applied material to form flooring or coating (Page 21, Lines 4-15). Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). There is no apparent difference in structure between the flooring/coating and the primer/scratch coat claimed. Therefore, the floorings/coatings are seen to meet the intended use of a primer/scratch coat in the absence of evidence to the contrary.
Gimeno ‘214 teaches a typical layer thickness is 2-6 mm (Page 21, Line 17), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gimeno ‘214 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gimeno ‘214. See MPEP 2123.
Regarding Claim 14, Morimoto teaches the incorporation of active hydrogen containing compound with nitrogen atom and organic acid facilitates control of the curing rate/potting time and provides excellent workability (¶ 44, 59). In comparison, the property recited within claim 14 is essentially a measure of the curing rate/potting time of the coating composition. Since the combination of references suggests three component coating compositions that appear no different in structure with what is claimed and Morimoto
Regarding Claims 15 and 16, Gimeno ‘214 teaches the MDI product can be monomeric MDI or polymeric MDI (Page 12, Lines 9-14). The MDI product can contain up to 0.05 wt% of other additives (Page 13, Lines 4-17). 
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is suggested the claim be amended to recite “a methylene diphenyldiisocyanate (MDI) product with an average NCO functionality of at least 2.5, the MDI product being 
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are only partially persuasive. 
Applicant’s arguments pertaining to the calculation of N,N-dimethylaminoethanol within the previously relied upon Gimeno reference has been considered and is found persuasive. Therefore, the prior art rejections pertaining to Gimeno have been withdrawn. Applicant’s remaining arguments with respect to Gimeno are therefore moot and need not be addressed. 
With respect to Morimoto, Applicant argues the reference describes an aqueous dispersion using 34 pbw of castor oil with respect to 118.5 pbw of aqueous dispersion 
In response, the Examiner respectfully believes Applicant’s analysis is flawed in two critical aspects. Firstly, Applicant appears to rely on a machine translation that gives an error with respect to the quantities reported within the aqueous dispersion. Secondly, Applicant makes arguments with respect to the ratio of dimethylaminoethanol with respect to the total composition, but the claim limitation pertains to the ratio of dimethylaminoethanol with respect to the OH-groups of the polyol P1a. It is therefore immaterial as to what quantity of other components are being used; the only factor to consider is the relative molar proportion of dimethylaminoethanol and polyol P1a. 
In support of the first aspect above, it is noted the machine translation provided to Applicant on 11/15/2021 recites 34 pbw of castor oil, 34 pbw of butylbenzyl phthalate, 1.5 pbw of naphthalenesulfonate formaldehyde condensate system, 0.5 pbw of polysiloxane, and 30 pbw of water, which totals 100 pbw. Applicant alleges the reference requires 20 pbw of “sulfonate formaldehyde” within the submitted remarks, but the number “20” does not even appear in untranslated ¶ 20. Also, attached herein is a written translation of ¶ 50-52 of Morimoto performed by the Translations Service Center at the USPTO, which confirms the correct value of naphthalenesulfonate formaldehyde to be 1.5 pbw and the total amount of aqueous dispersion to be 100 pbw. 
As set forth within ¶ 52 and Table 1 of Morimoto, 0.1 pbw of dimethylaminoethanol is added to 100 pbw of the water dispersion containing 34 pbw castor oil, 100 pbw of crude MDI, and 1,000 pbw of cement component, and thus, the weight ratio between dimethylaminoethanol and castor oil is clearly 0.1:34. The fact that Morimoto reference examples utilize dimethylaminoethanol to OH-groups of P1a molar ratios that fall squarely within the claimed range for reasons set forth within the rejection above and Applicant has identified no error with respect to the above analysis or calculation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764